TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 31, 2022



                                      NO. 03-22-00189-CV


                                         S. W., Appellant

                                                  v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
            VACATED AND DISMISSED FOR WANT OF JURISDICTION
                    OPINION BY CHIEF JUSTICE BYRNE
                 DISSENTING OPINION BY JUSTICE TRIANA


This is an appeal from the order signed by the trial court on April 7, 2022. Having reviewed the

record, the Court holds that there was error in the order as the trial court lacked jurisdiction over

the cause when it signed the order. Therefore, the Court vacates the trial court’s order and

dismisses the underlying cause for want of jurisdiction. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.